 1                                                                                     Judge Jones
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                        No. CR11-159-RAJ
11                             Plaintiff,
12                        v.
                                                       FINAL ORDER OF FORFEITURE
13
      ORLANDO OLAIS ROCHA and
14
      EVERARDO OLAIS ROCHA,
15
                               Defendants.
16
17
18          THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Final Order of Forfeiture for the following property:
20          1.    A Savage shotgun, 12 gauge, serial number 18301, seized from a residence at
21                911 15th Avenue SW, Puyallup, Washington, on June 3, 2011;

22          2.    A JC Higgins shotgun, 12 gauge, Model 25, no serial number, seized from a
                  residence at 911 15th Avenue SW, Puyallup, Washington, on June 3, 2011;
23
24          3.    A Winchester shotgun, 12 gauge, Model 25, serial number 18799, seized
                  from a residence at 911 15th Avenue SW, Puyallup, Washington, on June 3,
25                2011;
26
            4.    A Savage rifle, Sporter, .22 cal., serial number 126563, seized from a
27                residence at 911 15th Avenue SW, Puyallup, Washington, on June 3, 2011;
28                and

     Final Order of Forfeiture, CR11-159-RAJ - 1                      UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98402
                                                                             (206) 553-7970
 1          5.    An Ak-47 rifle, with two serial numbers on weapon: 1986 S-BU 2704 and S-
 2                BX 1539, seized from a residence at 911 15th Avenue SW, Puyallup,
                  Washington, on June 3, 2011.
 3
 4          The Court, having reviewed the record in this matter, FINDS:
 5          In the Plea Agreements filed on May 29, 2012, the Defendants agreed to forfeit
 6 their interest in the above-listed property. Dkt. Nos. 425, 426;
 7          On September 7, 2012, the Court entered a Preliminary Order of Forfeiture for
 8 each Defendant, finding the above-listed property forfeitable pursuant to 21 U.S.C. § 853
 9 and forfeiting the Defendants’ interest in it. Dkt. Nos. 470, 472;
10          Thereafter, the United States published notice of the pending forfeiture as required
11 by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure (“Fed. R. Crim. P.”)
12 32.2(b)(6)(C), Dkt. No. 503, and also sent direct notice to three potential claimants as
13 pursuant to Fed. R. Crim. P. 32.2(b)(6)(A); and
14          The time for filing third-party petitions has expired, and none were filed.
15          THEREFORE, THE COURT ORDERS:
16          1.      No right, title, or interest in the above-listed property exists in any party
17 other than the United States;
18          2.      The property is fully and finally condemned and forfeited, in its entirety, to
19 the United States; and
20          3.      The United States Department of Justice, and/or its representatives, are
21 authorized to dispose of the property in accordance with the law.
22          IT IS SO ORDERED.
23          DATED this 25th day of March, 2020.
24
25                                                       A
26                                                       The Honorable Richard A. Jones
27                                                       United States District Judge

28

     Final Order of Forfeiture, CR11-159-RAJ - 2                           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98402
                                                                                  (206) 553-7970
